DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kanayama (US11280264) in view of Longhouse (US4329946).
With respect to claim 1 Kanayama discloses a cooling system of an enclosure (50) comprising:
The enclosure disposed on a vehicle (see figure 1), the enclosure comprising:
A fan (5) disposed proximate the enclosure;
One or more sensors (see figure 1) within the enclosure (implicitly the case as shown in figure 1 in the event that applicant disagrees with this teaching being implicit, it would have been an obvious matter to so locate the sensors so as to measure the respective values thereof at the engine); and 
A cover (see portions including 52) on an exterior of the enclosure, the cover comprising a hole pattern (see valve portions 66,68,70 and 72) having a plurality of holes to selectively permit an airflow to enter the enclosure and filter noise form the air flow and 
A deflected disposed on the vehicle outside of the enclosure and configured to direct an air flow through the hole pattern 9refer again to the valves).
Kanayama does not expressly disclose the fan disposed at a base of the enclosure. 
It is known from at least longhouse to mount a fan in a low mount position based upon the available space for the fan. As to mounting the fan so that it is disposed at a base, this is considered to be broad enough to encompass the teachings of Kanayama as modified by Longhouse. In the event that applicant disagrees with such a conclusion it is noted that such a rearrangement of the parts would not alter the effect of the cooling fan and would only be such as to take best advantage of the space available as s taught by Longhouse.
With respect to claim 11 Kanayama as modified further discloses a cooling method for an enclosure disposed on a vehicle, the enclosure comprising a fan disposed at a base of the enclosure (see above rejection of claim 1 such a location would have been an obvious location for a fan based upon available space), one or more sensors within the enclosure (see Kanayama figure 1), and a cover on an exterior of the enclosure, the cover comprising a hole pattern, 
The method comprising:
Directing an air flow (see Kanayama flow lines) through a deflector (see the front side of the vehicle as shown in figure 1 of Kanayama) disposed outside the enclosure, to the cover; 
Selectively permitting the directed air flow through the hole pattern into the enclosure (see valve members) and filtering noise form the airflow through a plurality of holes of the hole pattern.
Allowable Subject Matter
Claims 2-9,11-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or to fairly suggest the invention in the combination as claimed. The prior art discloses numerous attenuation mechanisms but does not disclose the filters or the resonant circuits in the  manner as claimed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miller (US20160368366) discloses a control for cooling air of a vehicle structure; Schiller (US20160096424) discloses control of an air flow for cooling; Dielda (US5526872) discloses an airflow ejector; Redmann (US7201254) discloses a machine housing cooling structure; Takeuchi (US4169501) discloses an airflow regulating apparatus; Tecson (US11261999) discloses a mechanical filter of sounds with multiple pipe passages but not the claimed shape and variable opening; Lee (US11204204) discloses an acoustic absorber having tapered flow paths; Gopalakrishna (US10631432) discloses a dynamic air intake control; Feld (US9228549) discloses a sound attenuator of an exhaust gas; Kim (US20160297279) discloses an air vent structure; Diehl (US10869406) discloses a system and method for directing a cooling flow; Ajisaka (CN102421620) discloses a cooling flow control means; and Horikoshi (EP3550122) discloses a vehicle lower body structure .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/               Examiner, Art Unit 2837